Per Curiam:

The respondent has been charged with professional misconduct in neglecting to represent his clients.
*579The petitioner attempted to serve the respondent at numerous addresses, but was unable to locate him. Ultimately, the respondent was served pursuant to Supreme Court Rule 21. He did not appear before a panel of the Board’of Grievances at a hearing relative to the’charges against him. The panel’s findings and recommendation that the respondent be disbarred are now before us. The respondent has not appeared to contest the panel’s report.
The evidence shows on seven occasions the respondent accepted fees from clients and neglected to attend to their representation. The scope of services contracted for varies from an application for a patent to procurement of a divorce. In each instance the respondent abandoned his clients, but failed to inform them or return the fees. In fact, the respondent remained conspicuously unavailable and his clients were unable to communicate with him.
The respondent’s inattendance to his duties and retention of fees are intolerable. We agree with the panel’s recommendation. Accordingly, the respondent, T. Russell Foster, is hereby disbarred from the practice of . law in this State. He shall within five (5) days of the service of this order, upon him surrender his certificate of admission to practice law to the Clerk of Court for cancellation.
Rhodes, J., not participating.